Citation Nr: 0517971	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  97-33 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as arthritis.

2.  Entitlement to service connection for a left eye 
condition, diagnosed as parafoveal retinal pigment epithelial 
changes.

3.  Whether a timely substantive appeal has been submitted as 
to the claim whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service between October 1962 and May 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Muskogee, Oklahoma.  That rating decision, in pertinent 
part, denied entitlement to service connection for parafoveal 
retinal pigment epithelial changes, and the RO also issued a 
determination that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a left leg disorder or to reopen a claim of 
entitlement to service connection for a low back disorder, 
claimed as arthritis.  The Board Remanded the claims in 
September 1999.  In June 2003, the Board again Remanded the 
claims, and, in effect, recharacterized the claim as whether 
new and material evidence had been submitted to reopen the 
claim for service connection for a left leg disorder as an 
issue as to whether a timely substantive appeal had been 
submitted.  

The claim of entitlement to service connection for a low back 
disorder, claimed as arthritis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
appellant have been met.

2.  The medical evidence as to whether the veteran's current 
diagnosis of parafoveal retinal pigment epithelial changes is 
etiologically related to or secondary to an episode of 
central serous choroidoretinopathy diagnosed in service is at 
least in equipoise.  

3.  The veteran did not file a substantive appeal within 60 
days from the date of the June 2002 statement of the case 
(SOC) addressing whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a left leg disorder, and did not disagree 
following the RO's December 2003 notice that no timely 
substantive appeal had been submitted as to that claim.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for left eye parafoveal 
retinal pigment epithelial changes, described as hypertrophy, 
have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A substantive appeal was not timely filed with respect to 
the May 1996 determination which denied a request to reopen a 
claim of entitlement to service connection for a left leg 
disorder, and the Board lacks jurisdiction to conduct 
appellate review of that determination.  38 U.S.C.A. 
§§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2004); 38 C.F.R. § 20.202, 20.302 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

The decision below is favorable to the veteran's claim for 
service connection for an eye disorder.  Therefore, the 
Board's discussion of the applicability of the VCAA need not 
address this claim.  The Board's discussion of the VCAA 
therefore addresses that act only in the context of the 
veteran's March 1996 request to reopen a claim for service 
connection for a leg disorder.  

The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  The VCAA provides that "nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108."  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Regulations implementing the VCAA became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  Therefore, the prior definition of 
new and material evidence applied in this case, since the 
claim underlying the issue of timeliness of the substantive 
appeal was submitted in 1996.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the VCAA.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) held in Quartuccio that the 
notice provisions of the VCAA apply to cases in which a 
claimant seeks to reopen a previously denied claim, the claim 
the veteran initially submitted in March 1996.  However, the 
issue now before the Board is whether the veteran submitted a 
timely substantive appeal after the request to reopen the 
claim was denied.  Because that determination is essentially 
a determination of law, not a matter of fact, it may be that 
the VCAA does not apply.  In any event, if the notice 
provisions of the VCAA were to be held to be applicable under 
the circumstances presented in this case, the Board finds 
that the duty to provide notice to the veteran has been met.  

The May 1996 rating decision and cover letter advised the 
veteran of the prior denial of the claim, and the resulting 
requirement that he submit new and material evidence to 
reopen the claim.  The veteran was advised of the definition 
of new and material evidence.  The Remand appended to the 
Board's September 1999 decision advised the veteran that the 
RO had not issued a SOC addressing the request to reopen the 
claim for service connection for a left leg disorder, and 
advised the veteran that he would be provided with the 
appropriate form on which to submit a substantive appeal when 
the SOC was issued.  

The RO issued an SOC addressing the claim in June 2002.  The 
second paragraph of the SOC cover letter advised the veteran 
that, "if you do decide to continue your appeal, you will 
need to file a formal appeal."  The cover letter noted that 
the form needed to submit an appeal, a VA Form 9, was 
enclosed.  The June 2002 SOC provided the veteran with the 
complete text of 38 C.F.R. § 3.156, which defines new and 
material evidence, and provided the complete text of 
38 C.F.R. § 3.159, as revised to implement and incorporate 
the VCAA.  The veteran did not respond to the June 2002 SOC.  

The Board's June 2003 Remand advised the veteran that the 
evidence of record did not include a substantive appeal as to 
the request to reopen the claim of entitlement to service 
connection for a left leg disorder, and advised the veteran 
that he would be provided with information about the 
regulations governing timely substantive appeal, including 
his right to submit evidence or testimony as to whether a 
timely substantive appeal had been filed.  

By a letter issued in December 2003, the RO advised the 
veteran that he had not submitted a timely substantive appeal 
regarding the denial of the request to reopen the claim of 
entitlement to service connection for a left leg disorder.  
The RO provided VA Form 4107, "Your rights to Appeal Our 
Decision," as well as the full text of the regulations at 
38 C.F.R. § 20.202, 20.302, and 20.304 governing the filing 
of a substantive appeal.  The veteran did not respond to that 
letter.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify the 
claimant prior to determination as to whether new and 
material evidence had been received, and the appellant did 
receive notice of the VCAA in June 2002.  The information 
provided to the veteran satisfies the requirements of 38 
U.S.C.A. § 5103 and Quartuccio in that he was notified of the 
evidence necessary to substantiate his request to reopen his 
claim, was notified of the need to submit a timely 
substantive appeal, and was notified of the criteria 
governing submission of a substantive appeal.  

The multiple notices provided to the appellant 
subsequent to the enactment of the VCAA, including the 
notices sent following the Board remands of September 
1999 and June 2003, including the full text of 38 C.F.R. 
§ 3.159, have satisfied the duty to notify the appellant 
of each and every provision of the VCAA, to the extent 
that such duty applies in the circumstances of this 
case.  The appellant has been afforded opportunities to 
submit additional evidence.  Notice of the regulations 
governing timely substantive appeals was provided, and 
the text of 38 C.F.R. § 3.159, as revised to implement 
the VCAA.  

The law governing appellate review provides that the Board 
has jurisdiction to conduct appellate review only if a 
claimant submits a timely substantive appeal asking the Board 
to conduct appellate review.  The veteran did not submit 
substantive appeal which would allow the Board to conduct 
appellate review, and the veteran has been so advised.  In 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the appellant.  See Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005). 

Adjudication of the claim may proceed, consistent with the 
VCAA, if applicable to the issue of the Board's jurisdiction 
over this claim.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has fully satisfied its 
duties to inform and assist the appellant as to the claim at 
issue here.  

1.  Claim for service connection for left eye disorder

The veteran's service medical records reflect that central 
serous retinopathy was found in the veteran's left eye in 
April 1980 following a complaint of three weeks of blurred 
vision.  Follow-up optometric examinations disclosed that the 
disorder resolved.  In his March 1996 claim, the veteran 
asserted that the diagnosed medical disorder of the left eye 
during service was causing a current problem, intermittent 
blurred vision.  The veteran also contended that his eyes had 
been damaged by lasers the veteran used in his military 
occupational specialty as a surveyor.

In April 1996, a VA ophthalmologist provided information that 
central serous retinopathy was a benign and transient 
disorder characterized by fluid in the layers of the retina.  
The ophthalmologist indicated that this disorder would not 
account for any current eye problems.  

On VA examination conducted in May 1996, there were several 
areas of distinct retinal pigment clumping in the parafoveal 
area.  The examiner assigned a diagnosis of parafoveal 
retinal pigment epithelial changes, left eye.

The veteran underwent private eye examination in December 
1999.  A January 2000 letter from Travis Gittins, O. D., 
explained that that examination disclosed structural changes 
of the cells of the macula.  Dr. Gittins explained that these 
findings were common in very early age-related macula 
degeneration.  However because the veteran had a history of 
central serous choroidopathy in 1980, the macular changes 
could be residual effects from that disorder.  Dr. Gittins 
further noted that central serous choroidopathy was an 
idiopathic condition, the true cause of which was not known.  

On VA examination conducted in January 2001, the veteran 
reported intermittent blurring in the left eye.  The examiner 
discussed review of records which disclosed that the veteran 
was a field artillery surveyor and topographic surveyor and 
which disclosed that the veteran had an episode of central 
serous retinopathy in the left eye in 1980.  The examiner 
also noted the history of parafoveal retinal pigment 
epithelial changes in the left eye.  The veteran had 20/20 
uncorrected distance vision in each eye, and his best 
corrected near vision was 20/20 in both eyes.  There were 
several areas of retinal pigment epithelial hypertrophy just 
inferior and nasal to the fovea of the left eye.  The 
examiner provided an opinion that, although the veteran may 
have been exposed to laser energy in his military 
occupational specialty, it was more likely that the previous 
episode of central chorioretinitis in the left eye resulted 
in parafoveal pigment changes present on examination 
currently.

In its June 2003 remand, the Board noted VA's duty under the 
VCAA to afford VA examination where necessary to decide a 
claim for benefits.  No VA examination or opinion was ordered 
in order to clarify the meaning of the January 2001 opinion.  
The wording of that opinion may be interpreted as stating 
only that it is more likely that the veteran's current left 
eye disorder might be related to the previous episode of 
central serous chorioretinitis (CSCR) that than it might be 
related to injury due to use of lasers.  The opinion does not 
clearly state whether it is at least 50 percent likely that 
the previous episode of central chorioretinitis did, in fact, 
result in a current left eye disorder.  

However, although the final conclusion indicates only that, 
compared to the unlikely possibility that the veteran's eyes 
were damaged by lasers, it is, in comparison, "much more 
likely" that the previous episode of CSCR resulted in 
parafoveal pigmentary changes.  However, the examiner further 
stated that "the pigmentary change noted in the veteran's 
left eye is entirely consistent with a previous episode of 
CSCR."  Given this explanation, and resolving reasonable 
doubt regarding the medical likelihood of the relationship in 
the veteran's favor, the criteria for service connection for 
left eye parafoveal retinal pigment epithelial changes, 
described as hypertrophy, are met.  

2.  Whether a timely substantive appeal was submitted to 
appeal the denial of a request to reopen a claim of service 
connection for a left leg disorder

The veteran underwent examination for purposes of Agent 
Orange Registry in December 1994.  No diagnosis of any leg 
disorder was noted.  The veteran was informed that he had 
lumbar disc disease.

In its September 1999 remand, the Board noted that the RO had 
not issued a SOC as to the veteran's claim that he had 
submitted new and material evidence to reopen a claim for 
service connection for a left leg disorder.  In June 2002, 
the RO issued a SOC.  The cover letter to that SOC advised 
the veteran that, if he wished to continue his appeal, he 
should submit a substantive appeal.  A VA Form 9, the 
appropriate form for use in filing a substantive appeal, was 
provided to the veteran.  The veteran did not respond.  

In its June 2003 Remand, the Board directed the RO to 
adjudicate whether the veteran had perfected denial of the 
application to reopen the claim for service connection for a 
left leg disorder, as the Board could not decide in the first 
instance whether the veteran had perfected an appeal without 
notification to the veteran that the issue of timely filing 
was being considered.  

By a letter issued in December 2003, the RO advised the 
veteran that the Board had requested that the veteran be 
provided with information about the laws and regulations 
governing timeliness and adequacy of a substantive appeal.  
In this letter, the RO advised the veteran that he could 
provide evidence, written argument, or hearing testimony 
about whether he perfected an appeal with regard to reopening 
of the claim for service connection for a left leg disorder.  
The RO provided the text of regulations governing substantive 
appeals, including 38 C.F.R. § 20.202, 20.302 and 20.304, as 
well as providing VA Form 4107, the form which provides 
explanation of appeal rights.  The veteran did not respond to 
that letter.  

Applicable law and regulations

An appeal consists of a timely filed Substantive Appeal, 
after a statement of the case has been furnished in response 
to an NOD.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b). 

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board.  38 U.S.C.A. § 
7105(d)(3). 

The Board's Rules of Practice concerning determinations as to 
whether substantive appeals are adequate and timely have been 
amended during the pendency of the veteran's claims.  
Formerly, 38 C.F.R. § 20.203 provided that a decision as to 
the adequacy of allegations of error of fact or law in a 
substantive appeal will be made by the Board.  Under 
38 C.F.R. § 20.302, if the Board raised the issue of adequacy 
of the substantive appeal, the appellant and his 
representative, if any, were to be given notice of the issue 
and a period of 60 days following the date on which such 
notice is mailed to present written argument or to request a 
hearing to present oral argument on the question.  The date 
of mailing of the notice was presumed to be the same as the 
date of the letter of notification. 

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction (AOJ) addressed such 
question(s).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran. The issue in this case is whether a substantive 
appeal was received, not whether it was adequate.

Analysis

The veteran did not respond following the June 2002 SOC 
addressing the request to reopen the claim for service 
connection for a leg disorder.  The veteran did not respond 
following notification that the issue of submission of a 
timely substantive appeal would be considered.  The veteran 
has not indicated that there are any relevant documents which 
are not associated with the claims file.  

The Board concludes that the veteran has not submitted a 
timely substantive appeal.  In the absence of a timely 
substantive appeal, the Board has no jurisdiction to consider 
the merits of the claim.  The request to reopen a claim of 
entitlement to service connection for a left leg disorder 
must be dismissed.


ORDER

The appeal for service connection for left eye parafoveal 
retinal pigment epithelial changes, described as hypertrophy, 
is granted.

Inasmuch as a timely appeal was not perfected on the issue of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a left leg 
disorder, the veteran's appeal to reopen that claim is 
dismissed for lack of Board jurisdiction.


REMAND

By a rating decision issued in May 1996, the RO determined 
that new and material evidence had not been received to 
reopen a claim for a low back disorder, claimed as arthritis.  
That claim had previously been denied by a September 1983 
rating decision because no arthritis was found on VA 
examination conducted in July 1983.  In its September 1999 
remands, the Board noted that the veteran had been examined 
for purposes of the Agent Orange Registry and that 
examination report was not of record.  The RO obtained that 
examination report, which disclosed that the veteran had low 
back pain radiating into the hips and legs.  A diagnosis of 
degenerative disc disease, lumbosacral spine, was suspected, 
and radiologic examination was ordered.  December 1994 
radiologic examination disclosed mild intervertebral disc 
space narrowing at all levels of the lumbosacral spine, most 
prominent as L5-S1.  A diagnosis of disc space narrowing in 
the lower spine (arthritis of lower spine) was confirmed.  A 
supplemental statement of the case (SSOC) issued in June 2002 
stated that this evidence had been considered, and the claim 
denied on the merits because there was no complaint, 
treatment, or diagnosis of a low back disorder during the 
veteran's service.

In its June 2003 remand, the Board noted VA's duty under the 
VCAA to secure a medical examination or opinion where 
necessary to decide any claim for benefits.  The Board noted 
that evidence of the veteran's complaints and symptoms during 
service, not simply the medical diagnoses rendered during 
service or lack of medical diagnoses, should be considered.

Any additional actions which are required as a result of 
changes in interpretation of the Veterans Claims Assistance 
Act of 2000 or in case law which may be issued after the date 
of this Board decision should be undertaken as required on 
Remand.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type, he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded an 
opportunity to identify any VA facilities 
at which he has been treated for 
arthritis, especially proximate to 
service.  

The veteran should be afforded an 
opportunity to identify any non-VA 
facilities (private, military, employer 
facilities, and the like) at which he has 
been treated for arthritis, especially 
proximate to service, including 
especially reports of radiologic 
examination of the back in the 1980's.  

The veteran should be afforded an 
opportunity to identify any alternative 
evidence that he had arthritis of the 
back proximate to his service discharge, 
including insurance examinations, 
employment records reflecting time lost 
from work and the reason for loss of 
time, statements from employers, fellow 
employees, or others who may have 
observed relevant symptoms, and the like.

3.  The veteran should be afforded VA 
examination of the back as necessary to 
determine whether the current back 
disorder was first manifested during the 
veteran's service or is etiologically 
related to that service.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.

All indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner should assign a diagnosis for 
any disorder of the spine.  The examiner 
should state whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran has a current 
disorder of the spine that was incurred 
in, manifested in, or is etiologically 
related to the veteran's service or any 
incident thereof.  The examiner should 
explain the rationale for each 
conclusion.

The veteran is hereby notified that, if a 
VA examination is scheduled, it is his 
responsibility to report for any 
scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination(s), documentation should be 
associated with the claims file showing 
that notice of the examination(s) was 
sent to the veteran's last known address, 
and the date on which the notice of 
examination(s) was provided to the 
veteran should be documented.  If any 
notice afforded the veteran is returned 
as undeliverable, the claims file should 
so reflect.  

4.  After the above actions have been 
completed, the claims file should be 
reviewed to determine whether any other 
development is necessary.  After any 
necessary actions have been completed, 
the claim should be readjudicated.  If 
the decision with respect to the claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


